DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows to remove the term “vibration” consistent with Applicant’s amendment received 08/30/2021: 

Claims:
(Currently amended) A nursing bed based on heart rate monitoring and voice recognition, wherein the nursing bed based on heart rate monitoring and voice recognition comprises a nursing bed body, a drive motor and a controller; 

the nursing bed body comprises a bed body fixed part, a bed body movable part and a connector; the bed body fixed part is hinged with a side of the connector, and the bed body moveable part is connected with another side of the connector fixedly; 



the controller comprises a motor drive module, a microcontroller unit (MCU) and a voice recognition module; the voice recognition module is configured to acquire voice information of a user and send the voice information to the MCU; the MCU is configured to analyze the voice information that is received and generate a control instruction of controlling the motor drive module; the motor drive module is configured to receive the control instruction of the MCU, and accordingly control operations of the drive motor; 

the nursing bed based on heart rate monitoring and voice recognition further comprises a heart rate testing mattress; the heart rate testing mattress comprises a mattress main body and a heart rate signal acquisition device; the controller further comprises a heart rate signal processor; the heart rate signal acquisition device is arranged under the mattress main body and configured to acquire a signal and transmit the signal to the heart rate signal processor; the heart rate signal processor is configured to sample, quantify and filter the signal, so as to acquire a heart rate, and transmit a heart rate 

the heart rate signal processor comprises a capacitive-feedback-type charge amplifier circuit, a high-pass filter circuit, a primary magnification-adjustable amplifier circuit, a 50Hz power frequency notch circuit and a peak recognition module which are connected sequentially; 
the heart rate signal acquisition device comprises a series of ECG sensor strips or gaskets positioned in a central part of the mattress along a surface of an interlayer of the mattress main body, and is configured to acquire a current signal representing th

the capacitive-feedback-type charge amplifier circuit, formed by an operational amplifier and corresponding resistor and capacitor elements, is connected with the heart rate signal acquisition device, and is configured to convert the current signal into a voltage signal; 

the high-pass filter circuit is configured to filter the voltage signal and prevent the signal of less than 0.01Hz to output a voltage signal after filtering; the primary magnification-adjustable amplifier circuit is designed with an AD620 chip, and is configured to amplify the voltage signal after filtering; 

the 50Hz power frequency notch circuit is formed by a UAF42 chip in combination with corresponding resistor network, and is configured to eliminate a 

the peak recognition module is configured to acquire a stroke volume and an impulse interval of the heart in accordance with a peak of the heart impulse signal and time corresponding to the peak and calculate the heart rate with an R wave interval which is calculated by the ECG sensor strips or gaskets, or by selecting two ECG signals received from the ECG sensor strips or gaskets and measuring a heart dipole between two leads, as differential measurement.

Response to Arguments
Applicant’s amendments, filed 08/30/2021, with respect to claims 1, 5-7 and 9 overcome the rejections under 35 USC 112(a) and 112(b).  Therefore, the rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 8 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADREANNE A. ARNOLD/         Examiner, Art Unit 3792                                                                                                                                                                                               
/ALLEN PORTER/         Primary Examiner, Art Unit 3792